Citation Nr: 0519724	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for patellofemoral 
syndrome with post-operative scarring of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1989, and from December 1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefit sought on 
appeal.  The Board initially reviewed this appeal in 
September 2004 and remanded it to the RO so that a personal 
hearing could be scheduled before the Board.  The requested 
hearing was held in March 2005 and the appeal is now properly 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has slightly limited motion in his right leg 
with pain on motion.  He has extension to 3 degrees and 
flexion to 115 degrees.  There is no instability.

3.  The veteran has a 2.5 inch post-operative scar on his 
right knee that is well-healed, well-nourished and nontender.


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for 
patellofemoral syndrome with post-operative scarring of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5024 and 5260, § 4.118, Diagnostic Code 7804 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to a rating higher than 10 
percent for persistent right knee pain with limitation of 
motion and painful post-operative scarring.  He testified 
before the Board in March 2005 that he experienced swelling, 
tingling, and pain on a regular basis and had occasional 
giving-way of the right knee.  The veteran stated that he 
worked as a security guard and was able to get up and walk at 
will so the stiffness that occurred after extended sitting 
did not limit his ability to perform his work duties.  He 
also testified that he wore a brace on his knee with certain 
activities and that he limited his activities because of knee 
pain and limited motion.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right knee disability is currently evaluated 
under 38 C.F.R. Section 4.71a, Diagnostic Code 5024, which 
directs that disability due to tenosynovitis be rated on 
limitation of motion of the affected body part.  Accordingly, 
38 C.F.R. Section 4.71a, Diagnostic Code 5260, is applied for 
limitation of flexion in the leg.  Specifically, a 30 percent 
evaluation is assigned when there is flexion limited to 15 
degrees, a 20 percent evaluation is assigned when there is 
flexion limited to 30 degrees, and a 10 percent evaluation is 
assigned when there is flexion limited to 45 degrees.  Also 
for application is Diagnostic Code 5261 for limitation of 
extension of the leg, which provides a zero percent 
evaluation where extension is limited to 5 degrees, and a 
minimum compensable rating of 10 percent requires extension 
limited to 10 degrees.  A veteran can receive separate 
ratings for limitation of extension and flexion of the leg, 
if so warranted.  VAOPCGPREC 9-04.


38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  

The Board points out that the veteran's post-operative right 
knee disorder was previously rated as 10 percent disabling 
under 38 C.F.R. Section 4.118, Diagnostic Code 7804, which 
allows for the assignment of a 10 percent rating when there 
is evidence of painful, superficial scarring not associated 
with underlying soft tissue damage.  Part of the veteran's 
request for assignment of a higher rating for his overall 
knee disability is that he would like a separate rating for 
scarring.  This part of the claim was considered by the RO in 
the January 2003 rating decision and the October 2003 
statement of the case.

Treatment records clearly show that the veteran has 
complaints of persistent right knee pain.  They do not, 
however, include any complaints of or treatment for painful 
scarring with or without soft tissue damage.  In June 2001, 
the veteran maintained 0 to 120 degrees of motion in his 
right knee with no effusion and no instability; in June 2003, 
it was noted that he had pain when flexing his right knee 
greater than 90 degrees.  Magnetic resonance imaging is 
negative and a bone scan performed in November 2002 shows 
nonspecific stress-related changes.  A treatment note dated 
in December 2002 reveals that the veteran's knee disability 
had been stable for years and the orthopedist opined that the 
veteran had reached maximum medical improvement.

Upon VA examinations in August 2002 and August 2003, the 
veteran was shown to have a slight limp on the right and 
motion in the right knee from 0 to 120 degrees with pain in 
the last 20 degrees of flexion.  The knee was stable and 
there was no leg instability noted.  A 2.5 inch post-
operative scar was noted over the anterior aspect of the knee 
and it was described as well-healed, well-nourished and 
nontender to palpation.  The veteran's complaints of pain 
were associated with knee movement and not scarring and he 
had a small click with flexion at the patellofemoral joint.  
The diagnostic impression of the veteran's right knee 
disability is mild patellofemoral syndrome.

Notes from physical therapy dated from July 2003 to September 
2003 show that the veteran's complaints of pain range from a 
five to an eight on a scale of one to ten with ten being the 
most severe pain.  His active range of motion was extension 
to 3 degrees and flexion to 115 degrees; activity was 
tolerated without additional complaints of pain.  The veteran 
did not make any progress toward pain reduction or knee 
mobility during his participation in physical therapy.

Given the evidence as outlined above, the Board finds that 
the single 10 percent rating assigned for the veteran's right 
knee disability is appropriate and a higher rating is not 
warranted.  Specifically, the veteran maintains well above 
the compensable level of loss of motion in his right knee 
(both in terms of flexion and extension) and is not shown in 
the medical evidence to have tender and/or painful scarring 
on the knee.  The veteran's complaints of pain and limitation 
of functioning, however, are weighed in conjunction with the 
veteran's minimal limitation of motion so as to allow for the 
assignment of a 10 percent rating.  Because he does not 
approach the level of limitation required for the assignment 
of a 20 percent rating, a higher rating must be denied on a 
schedular basis.  He also does not have functional loss to 
such a degree that would warrant a higher rating.  For 
example, despite his complaints of pain, examinations have 
shown no atrophy of the calf or thigh muscles, indicating 
that he remains able to use his right lower extremity in the 
same manner as his left lower extremity.  

Additionally, because there is no objective evidence of 
painful scarring, a separate 10 percent rating for such 
scarring cannot be assigned.  The Board acknowledges the 
veteran's complaints of painful scarring on the knee, but 
neither his treatment records nor his evaluation reports 
include complaints of painful scarring.  Thus, absent 
objective evidence to support his contentions, a higher 
rating must be denied.


The VA examinations and outpatient records indicate the knee 
is stable, so consideration of the disability under 
Diagnostic Code 5257 is not warranted.  There has been no 
finding of arthritis, so consideration of a separate rating 
for that condition is also not warranted.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected knee disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
identifying any exceptional factors.  The veteran has not 
required frequent periods of hospitalization for his 
disability and his treatment records are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  

The Board does not doubt that limitation caused by knee pain 
on a regular basis has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent evaluation assigned adequately reflects 
the clinically established impairment experienced by the 
veteran and assignment of a higher rating on an extra-
schedular basis is not appropriate.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was given in January 2002, which is prior to the 
initial AOJ decision of January 2003.  Thus, it was sent to 
the veteran before the adverse decision by the RO, as 
required by Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in January 2002.  Additionally, 38 C.F.R. 
Section 3.159 was set out verbatim in an October 2003 
Statement of the Case.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The January 2002 letter stated that (1) 
the evidence needed to substantiate the veteran's claim was, 
among other things, evidence that his service-connected 
disability was more severe than rated, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, (3) the veteran is responsible for 
supplying VA with sufficient information to obtain relevant 
records on his behalf and is ultimately responsible for 
submitting all relevant evidence not in the possession of a 
Federal department or agency, and (4) the veteran should 
advise VA if there is any additional information or evidence 
that would be useful in substantiating the claim.  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and seeking medical opinions as to functional impairment due 
to right knee disability. There is no objective evidence 
showing the disability has worsened since the last VA 
examination was conducted.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, he was given a period of 60 days following his 
hearing to submit additional evidence, as he indicated he 
might seek private treatment, but he did not do so.  
Furthermore, the veteran testified before the Board in March 
2005.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

A rating higher than 10 percent for patellofemoral syndrome 
with post-operative scarring of the right knee is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


